Citation Nr: 1523855	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a nerve condition of the right lower extremity, to include as secondary to a low back disability.

3.  Entitlement to service connection for a nerve condition of the left lower extremity, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  The record was held open after the hearing to allow for the Veteran to submit additional evidence.  He submitted additional evidence in May 2015 and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran is seeking service connection for a low back disability and nerve conditions of the bilateral lower extremities.  A remand is necessary for further evidentiary development of these claims.  The claims of service connection for a nerve condition of each lower extremity is inextricably intertwined with the claim for a low back disability as those claims are based on secondary service connection.

The record is presently absent evidence of currently diagnosed nerve conditions involving the bilateral lower extremities.  There is, however, a diagnosis of severe multi-level degenerative disc disease, degenerative changes and Baastrup disease involving the lumbar spine as shown in a March 2015 medical record from the Santa Rosa VA outpatient clinic.  

Currently, the claims file contains some VA treatment records.  Upon remand, the RO should seek to obtain any additional outstanding VA treatment records, including those from the Santa Rosa VA outpatient clinic.  See 38 C.F.R. § 3.159(c).  

In addition, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed disabilities after the claims file is updated with any additional medical records.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all pertinent medical treatment for his claimed disabilities.  After receiving authorization, request outstanding treatment records from any identified treatment provider, including records from the Santa Rosa VA outpatient clinic in California.  

If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed disabilities of the low back and bilateral lower extremities.  The entire claims file must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.

a) For all disabilities of the low back and bilateral lower extremities that are identified on examination, to include the diagnoses of degenerative disc disease, degenerative changes and Baastrup disease involving the lumbar spine in the March 2015 VA treatment record, the examiner is to opine as to whether it is at least as likely as not such disability had onset during active service or is causally related to the Veteran's service. 

b) If arthritis is found, the examiner is to opine as to whether it is at least as likely as not such arthritis had onset within a year of discharge from service.

c) If the examiner determines that a low back disability is related to service, then he or she is also to provide a medical opinion as to whether any diagnosed nerve condition of the left or right lower extremity is caused, or aggravated, by such low back disability.

The term "aggravation" means an increase in the claimed disability beyond it natural progress and as contrasted to a temporary worsening of symptoms.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

All opinions must be supported by a complete rationale that reflects consideration of the Veteran's contentions.  

The examiner is advised that in an April 2013 statement, the Veteran contends his disabilities may be related to activities associated with his military occupational specialty, such as carrying a heavy ruck sack with additional equipment and constant bending and twisting at the waist to load mortar rounds.  At his March 2015 hearing, he testified that his back disability may also be related to a motor vehicle accident he sustained in service in 1952. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must explain why this is so. 

3.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

